CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #29 to the Registration Statement on Form N-1A of Marketocracy Funds and to the use of our report dated August 27, 2014 on the financial statements and financial highlights of The Masters 100Fund, a series of Marketocracy Funds.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 28, 2014
